NEY        GENE
                                  QFTEXAS




Honorable  Don Hall                                  Opinion     No. C-387
Criminal  District Attorney
McLennan   County Courthouse                         Re:    Whether    a person whose
Waco, Texas                                                 driver’s   license   has been
                                                            suspended     under the Safety
                                                            Responsibility     Act (Article
                                                            67Olh, V.C.S.)     must sur-
                                                            render such license       to the
                                                            Department      of Public
                                                            Safety on demand pursuant
                                                            to Section    32 (4), Article
Dear   Mr.   Hall:                                          6687b, V.C.S.

      You recently    requested    an opinion   of this office    concerning   the following
question:
                              “Should a person whose driver’s
                         license   has been suspended         under the
                         provisions     of the Safety Responsibility
                         Act, (Article     6701h) be required      to
                         surrender      said driver’s    license   on demand
                         in view of Section      32 (4), Article    668713,
                         V.C.S.,    of the Drivers    License    Law?”

      In order to arrive    at the correct      answer to your question,     it is felt
necessary    to first review    the legislative    history of the particular     acts
involved   and their relationship     to each other.

       The Texas Motor Vehicle     Safety Responsibility   Act, codified as
Article   6701h, V.C.S.,  was first enacted in 1951 by the 52nd Legislature               and
became effective     January 1, 1952. Section   31 of that Act provides  as
follows :

                               “Any person whose license   or registration
                          shall have been suspended   as herein provided,
                          or whose policy of insurance   or bond, when
                          required  under this Act, shall have been can-
                          celed or terminated,  or who shall neglect     to

                                       -1828-
Hon.    Don Hall,   page   2 (C-387)



                           furnish other proof upon request         of
                           the Department     shall immediately        return
                           his license   and registration     to the Depart-
                           ment.    If any person shall fail to return
                           to the Department      the license   or registra-
                           tion as provided    herein,    the Department
                           shall forthwith   direct any peace officer         to
                           secure possession       thereof and to return
                           the same to the Department.”

       Section   32 (d) of the same        Act    states   as follows:

                                “(d)  Any        person willfully    failing to
                           return license           or registration   as required
                           in Section   31       shall be fined not more than
                           Five Hundred            Dollars   ($500) or imprisoned
                           not to exceed          thirty (30) days, or both.”

      The two above quoted sections        of Article    6701h, if valid, would provide
a practical   means for enforcement        of a suspension       of a driver’s    license
which has been suspended         under the Safety Responsibility         Act.    However,
in Attorney    General’s    Opinion No. C-341 (1964), this office expressed              its
opinion that Section     32 (d), quoted above, construed         in connkction      with
Section   31, quoted above, is unconstitutional        and void, as the term
“immediately     ” is so indefinite   and uncertain     that men of common intelli-
gence must necessarily        guess as to the meaning         of the term and differ as
to its application.     Thus, as you have observed,         if the various     law enforce-
ment agencies      concerned    with enforcement      of Article    6701h follow the
above mentioned      Attorney    General’s   Opinion, the practical        result is that
the State, under the Safety Responsibility         Act, is not afforded        an effective
course of action against the person who, after having his license                  sus-
pended in accordance       with the provisions     of Article     6701h, shall refuse
to return his license     to the Department     of Public Safety.

     However,    Article  6687b, Section   32 (4), V.C.S., a portion of the
Drivers  License     Law, provides  that it shall be unlawful for any person:

                           II . . . .


                           “4. To fail or refuse to surrender      to the
                           Department    on demand any operator’s,
                           commercial    operator’s,  or chauffeur’s
                           license  which has been suspended,     cancelled,
                           or revoked   as provided  by law;
                           !I , , . . II
                                           -1829-
Hon. Don Hall,     page    3 (C-387)



      Section 44 of that Act provides        for penalties    for violations     of the pro-
visions    of Article   6687b.    The question    thus arises     as to whether     or not
the penalty provisions       of Article   6687b may be invoked and used as a
means of enforcement         against a person who refuses          to return his license
which has been suspended          under the provisions      of Article    6701h. Clearly,
Section    32 (4), Article   6687b, declares     it unlawful for any person to fail
or refuse to surrender        to the Department      a license    which has been sus-
pended as provided        by law.   It does not limit the suspension         covered   to
one obtained under Article         6687b. It would seem to logically          follow that
prosecution     could be maintained      under this Article      for failure   to surrender
a license    suspended     under any other valid statute.

      However,    it must be noted that Section      32 (4) was first enacted by the
Legislature    in 1935 [Acts     1935, 44th Legislature,    2d C.S. Page 1785,
Ch. 466, Sec. 19 (4)].      This Article   was retained    in the law as it was amended
by Acts 1937, 45th Legislature,        Page 752, Ch. 369. When the old Drivers
License    Law, above quoted, was repealed         in 1941, and our present     law,
Article   6687b, enacted, Section      32 (4) was included.      It is thus seen that
the provisions     of Section   32 (4) have been a part of our Drivers       License
Law since 1935, some 16 years prior to the effective            date of Article   6701h.

      From the above reviewed         legislative     history,    it is therefore     obvious
that the suspensions      as provided     for in Article      67Olh were not in existence
until some 16 years subsequent          to the passage       of Article     6687b. Since
Section   32 (4), Article   668713, refers      to all suspensions        as provided    by law,
the fundamental      issue to be decided in answering            your question may be
stated thusly:     Is the “as provided      by law ” Section       32 (4), Article    6687b, to
be construed     as applying   to a suspension        under a law which did not exist
until some 16 years after Section          32 (4). It is believed        evident that the
Legislature    at the time Section      32 (4) was enacted had no specific             intent
that Section   32 (4) would apply to a suspension            had under Article        67Olh,
passed some 16 years later.         The answer        to your question must         depend
upon the construction      to be given the various         statutes     concerned.     There
has been found no Texas authority           directly    in point.

     In 50 Am.     Jur.,   Statutes,            Section    237, is found the following    language:

                           II
                                .   .   .   .




                          “The language  of a statute may                  be so broad,
                   and its object so general,  as to reach                 conditions




                                                  -1830-
Hon. Don Hall,   page   4 (C-387)



                 not coming into existence          until a long time
                 after its enactment.       Indeed, it is a general
                 rule of statutory     construction       that, in the absence
                 of a contrary    indication,     legislative      enactments,
                 which are prospective         in operation      and which are
                 couched in general       and comprehensive            terms
                 broad enough to include unknown things that might
                 spring into existence       in the future, even though
                 they are words of the present            tense, apply alike in
                 new situations,     cases, conditions,         things, subjects,
                 methods,    inventions,    or persons        or entities    coming
                 into existence    subsequent       to their passage,       where
                  such situations,    cases, conditions,          things, subjects,
                 methods,    inventions,    persons,       or entities    are of
                 the same class as those specified,              and can reason-
                 ably be said to come within the general                purview,
                 scope, purpose,      and policy of the statute, the mis-
                 chief sought to be prevented,           and the evident
                 meaning    of the terms used.

                       “The latter rule prevails  whether              the new
                 subject comes into existence    by statute             or
                 otherwise  . . . .I’

    In 82 C.J.S.    Statutes,   Section    319, appears      the following      statement:

                         “Statutes     framed     in general    terms ordinarily
                 apply to cases and subjects             within their terms sub-
                 sequently      arising,    and, unless plainly indicating         the
                 contrary,      are to be construed         prospectively,     espe-
                 cially where substantive            rights are involved.       Accord-
                 ingly, it is a usual rule of statutory             construction     that
                 legislative     enactments        in general    and comprehensive
                 terms,     prospective       in operation,     apply alike to all
                 persons,      subjects,     and business within their purview
                 and scope coming into existence               subsequent     to their
                 passage.       So, also, where a statute          is expressed     in
                 general     terms and in words of the present              tense it
                 will be construed         to apply not only to things and
                 conditions      existing     at its passage,     but will also be
                 given a prospective           interpretation,     by which it
                 will apply to such as come into existence                 there-
                 after.”

                                        -1831-
Hon. Don Hall,    page   5 (C-387)



     In Sutherland-Statutory         Construction,   Vol.   2, 3rd Edition,    Section   5102,
appears   the following:

                       “Standards     established      by the medium of
                 legislation     are usually intended to have con-
                 siderable      breadth with the result that a statute
                 may cover many situations              that do not immediately
                 occur to the mind.          And so it is a general        rule  of
                 statutory     construction      that a statute, expressed        in
                 general     terms and words of present            or future tense,
                 will be applied,       not only to situations       existing   and
                 known at the time of the enactment,               but also pros-
                 pectively     to things and conditions         that come into
                 existence      thereafter.      Legislation     must be given
                 elastic    operation     if it is to cope with the changing
                 economic       and social conditions        . . . .

                      “The rule that a statute will operate  pros-
                 pectively  so as to include circumstances    unknown
                 at the time of enactment    has been employed    in
                 the construction   of penal as well as remedial
                 statutes.     . . .‘I


      In Browder    vs. United States of America,           312 U.S. 335, 85 L. Ed. 862,
61 S. Ct. 599 (1941), Mr. Justice Reed, speaking             for the Court, made the
following   statement:

                       “The fact that at the time of the passage          of
                 the act, passports      were not customarily       used by
                 citizens   to assure easy reentry        is brought forward
                 by petitioner     to support the argument       that Congress
                 did not intend to punish uses such as the one charged
                 here.    There is nothing in the legislative        history    to
                 indicate   that Congress      considered    the question    of
                 use by returning      citizens.    Old crimes,     however,
                 may be committed         under new conditions.       Old laws
                 apply to changed situations.         The reach of the act
                 is not sustained     or opposed by the fact that it is
                 sought to bring new situations         under its terms.
                 While a statute speaks from its enactment,             even a
                 criminal    statute embraces       everything    which sub-
                 sequently    falls within its scope . . . .‘I (Emphasis
                 added)

                                         - 1832-
Hon. Don Hall,     page   6 (C-387)



      It is thus seen from the authorities           above quoted that the general        rule
of statutory     construction     is that legislation     will be given a prospective
application,     and will apply to conditions        and circumstances       coming into
existence      subsequent    to the passage     of the legislation,    even though the
enacting     body did not specifically      intend that the new circumstance           or
condition     would be covered       by the legislation.      The Browder     case, supra,
although not directly       in point to the question here under consideration,
indicates     that the Supreme       Court of the United States will follow        the
general    rule as it is applied to criminal          statutes,  and will apply a penal
statute to a condition       arising   subsequent     to the enactment     of the penal
statute, even though the act complained              of would not have been con-
sidered    a crime at the time of the passage             of the act.

      It has been previously     stated that there has been found no Texas
authority   directly   in point.  Even so, it is felt that the Texas Courts have
expressed    a tendency to follow the general       rule of statutory   construction
outlined above.      In Oil Well Drilling   Co. vs. Associated     Indemnity   Corp.,
258 S.W.2d 523 (Tex.Civ.App.         1953) affirmed   153 Tex. 153, 264 S.W.2d
697 (1954), on page 529 of the opinion of the Court of Civil Appeals            is
found the following:

                        “Moreover,      we believe     that our law, even
                   our statutory     law, is a living thing capable of
                   adjustment     within certain     limits   to meet varying
                   circumstances.        Our law is not forever          and im-
                   mutably fixed like the rules of syntax of the ancient
                   dead Latin and Greek languages.              An example       of
                   what we mean is our exemption             statute,    Article    3832,
                   subd. 10, V.A.C.S.        When passed in 1870, the statute
                   named a ‘carriage’        as exempt property.           The statu-
                   tory language      has remained       unchanged      to this day.
                   Certainly    in 1870 the Legislature        did not have auto-
                   mobiles    in mind when it used the word ‘carriage’.
                   Yet our courts      had no difficulty     in holding that the
                   word ‘carriage’       must be interpreted         to include
                   automobiles.       Willis  v. Schoelman,       Tex.Civ.App.,
                   206 S.W.2d 283. Our views on this subject are
                   all the more applicable        to a statute     like the one
                   now under consideration,         which admittedly         grants
                   discretionary      powers    to the Board.”

      It should also be noted that in Section     39, Article 6701h, the Legis-
lature indicated   that the Safety Responsibility     Act should in no respect

                                         -1833-
Hon. Don Hall,     page   7 (C-387)



be considered      as a repeal of the then existing         motor vehicle      laws of the
State, but should be construed           as supplemental      thereto.    Also, there is
nothing in either of the acts above discussed,              either expressed      or im-
plied, which would militate         against the result reached         by this opinion.
Therefore,     in view of the general        rule of statutory     construction    above set
out, and because of the fact that there has been found no authority                  which
would indicate      that the Texas Courts would reach a result other than that
of the general     rule, it is the opinion of this office that your question posed
should be answered          in the affirmative,     and a person whose driver’s
license   has been suspended         under the provisions        of the Safety Responsi-
bility Act, Article       6701h, V.C.S.,    and who fails or refuses        to surrender
such suspended        license   upon demand to the Department            of Public Safety
may be prosecuted          for said refusal     in accordance     with the provisions    of
Article    6687b, V.C.S.

                                      SUMMARY

                  A person whose driver’s       license   has been sus-
                  pended under the provisions        of the Safety Respon-
                  sibility Act, Article   6701h, V.C.S. and who fails
                  or refuses   to surrender    such suspended      license
                  upon demand to the Department          of Public Safety,
                  may be prosecuted     for said refusal     in accordance
                  with the provisions    of Article    6687b, V.C.S.

                                                      Yours    very   truly,

                                                      WAGGONER     CARR
                                                      Attorney General




                                                          Assistant
SLK:sss

APPROVED:
OPINION   COMMITTEE

W. V. Geppert,      Chairman
Roger Tyler
Brady Coleman
Vince Taylor

                                        -1834-
Hon. Don Hall,   page   8(C -387)   ’




APPROVEDFOR        THEATTORNEYGENERAL
BY:  Stanton Stone




                                    -1835-